Citation Nr: 1725862	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-40 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease (also claimed as heart and chest pain), including as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Army from January 1964 to January 1969, including confirmed service in the Republic of Vietnam.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By correspondence dated July 2015, the Veteran withdrew his previous request for a hearing.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran is exposed to an herbicide agent during active service and one of the listed diseases manifests any time after service, including ischemic heart disease, the disability is presumed related to the exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

The Veteran's military records confirm service in Vietnam, so exposure to herbicide agents is presumed.  

The Veteran has regularly complained of chest pain, including an August 2012 VA emergency room visit because of chest pain, complaints in private treatment notes dated February 2010 and November 2010, and complaints in a VA examination dated October 2012.  VA medical records also report that the Veteran is taking an aspirin daily to reduce the risk of heart disease.  The Veteran is competent to report chest pain and the use of aspirin because such testimony is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There are periods during which the Veteran has reported that there is no chest pain.  The Veteran denied chest pain in private treatment notes from Dr. D.F. that are dated between July 2009 and October 2010.  The Veteran also denied chest pain in VA notes dated November 2014, January 2015, and July 2015.  These recent VA notes suggest that the Veteran's chest pain occurred when he was on the diabetes drug metformin.  

While there is sporadic chest pain, there is no diagnosis of ischemic heart disease.  A May 2011 VA heart examination reported that there was no evidence of ischemic heart disease or coronary artery disease.  There was also no reported vascular disease, heart surgery, or congestive heart failure.  The May 2011 VA examiner additionally cited a normal EKG from February 2011 and reported regular sinus rhythm and rate without murmurs.  

Consistent with this, a June 2009 pre-surgical cardiac assessment prior to cataract surgery reported no evidence of myocardial ischemia, no evidence of prior infarction, left ventricular ejection fraction of 60 percent, a low probability for hard cardiac events, and a low risk for perioperative cardiac events.  Private treatment notes from Dr. D.F., dated between July 2009 and October 2010, consistently reported that there were no irregular heartbeats or cardiovascular abnormalities.  In February 2010, Dr. D.F. reported no significant angiographic disease.  August 2010 and March 2011 private medical notes from Dr. D.F. reported regular heart rates, normal rhythms, and no murmurs.  VA notes dated November 2014, January 2015, and July 2015, reported regular heart rate and rhythm.  These records support the May 2011 VA examiner's finding that there is no ischemic heart disease.   

The Board finds at this time, however, that an additional medical examination is required to address whether the origin of the Veteran's sporadic chest pain is due to a non-heart condition such as costochondritis.  A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These elements are met in the present case.  

VA treatment records to July 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from July 2015 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, forward the Veteran's claims folder to an examiner to conduct a medical examination and determine the nature and etiology of any disability manifested by chest pain.  The examiner should review the entire claims file and provide an opinion as to whether it is at least as likely as not that the Veteran has a cardiac or non-cardiac disability manifested by chest pain that had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's remaining claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


